NO. 07-11-0180-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                  SEPTEMBER 1, 2011
                            ______________________________

                                 HAROLD DEAN OSBORN,

                                                                    Appellant

                                                v.

                                   THE STATE OF TEXAS,

                                                        Appellee
                           _______________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                     NO. 15,038-A; HON. DAN SCHAAP, PRESIDING
                          _______________________________

                                 On Motion to Dismiss
                           _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Harold Dean Osborn, by and through his attorney, has filed a motion to dismiss

his appeal, signed by appellant, because he no longer desires to prosecute it. Without passing

on the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant=s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.



Do not publish.                                      Per Curiam